The Judgment of the Court in this case seems to me to be at variance with the principles stated in Bottum v. C.  W.C. Ry., 72 S.C. 375; and for that reason, I dissent. It is true that cigars are made of tobacco, but commercially, tobacco and cigars are generally recognized as different articles, falling under a different classification; just as cotton, or wool and cloth are different from clothing. It seems to me unjust to allow a *Page 526 
shipper to deliver to a carrier a package as tobacco not open to inspection, and recover for it as cigars.
MR. JUSTICE HYDRICK concurs in this opinion.